Case 2:21-cv-00102-GZS Document 12 Filed 05/10/21 Page 1 of 3                                   PageID #: 115




                     ROBERT MARTUNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

    ROBERT MARTIN,                                      )
                                                        )
                            Plaintiff,                  )
                                                        )
    v.                                                  ) Docket no. 2:21-cv-00102-GZS
                                                        )
    NATIONAL GENERAL INSURANCE                          )
    COMPANY,                                            )
                                                        )
                                                        )
                            Defendant.                  )


                        ORDER IN LIEU OF PRE-FILING CONFERENCE


         The Court has reviewed Defendant’s Notice Of Intent To File Motion For Summary

Judgment And Need For Pre-Filing Conference (ECF No. 9) as well as Defendant’s Preconference

Memorandum (ECF No. 11).                 Having reviewed these filings, the Court concludes that no

conference is necessary and hereby ORDERS that the following procedure be followed in

connection with the to-be-filed motion:

         On or before June 4, 2021, the parties shall file a joint stipulated record using the

“Stipulated Record” event in CM/ECF. The first page of the Stipulated Record shall consist of a

list describing each exhibit submitted. Each exhibit shall then be clearly labeled and separately

attached to this filing. The Stipulated Record may include any exhibits and depositions 1 (including

any exhibits to the depositions) that both sides agree will be referenced in the statements of material

fact. The inclusion of any exhibit in the Stipulated Record does not prevent any party from later

objecting to the admissibility of the document. Likewise, the submission of a joint record does


1
 To the extent any depositions are filed, counsel shall endeavor to ensure that any deposition excerpt is complete
and includes all relevant pages. In the absence of an agreement on what constitutes a complete deposition excerpt,
counsel shall include the complete deposition in the joint record.
Case 2:21-cv-00102-GZS Document 12 Filed 05/10/21 Page 2 of 3                       PageID #: 116




not prevent either side from submitting additional documents with their respective statements of

material fact.

       The Court encourages the parties to file stipulations of fact that could serve to further

streamline the parties’ statements of material fact. The Court reminds the parties that they are free

to indicate that any such stipulations are admissions solely for the purposes of the to-be-filed

summary judgment motion. See D. Me. Local Rule 56(g). Any stipulations will be considered by

the Court in ruling on the motion and need not be reiterated or referenced in the statements of

material fact. The parties are free to submit any stipulations on or before June 4, 2021.

       On or before June 10, 2021, Defendant shall file its outlined motion for summary

judgment. The motion for summary judgment shall not exceed twenty-five (25) pages.

       On or before July 1, 2021, Plaintiff shall file his opposition to the pending motion for

summary judgment. This response shall not exceed twenty-five (25) pages.

       On or before July 16, 2021, Defendant shall file its reply in support of Defendant’s motion

for summary judgment, which shall not exceed ten (10) pages.

       The Court also expects the parties’ summary judgment filings will comply with all aspects

of Local Rule 56. Absent prior court approval, Defendant’s statement of material facts shall not

exceed ten (10) paragraphs. Any additional statement of material facts by Plaintiff shall not exceed

thirty (30) paragraphs. The parties are reminded that Local Rule 56(f) requires specific record

citations for all facts submitted in a statement of material facts. Absent a specific citation, the

Court has no duty to consider any part of the record submitted. To the extent any party will rely

on a page of the joint record for a specific citation, the Court encourages the parties to use the

“PageID #” generated by CM/ECF, particularly if the alternative pin citation may not be readily

apparent to the Court.




                                                 2
Case 2:21-cv-00102-GZS Document 12 Filed 05/10/21 Page 3 of 3                       PageID #: 117




        With respect to the prior Scheduling Order deadlines (ECF No. 8), these deadlines were

previously stayed as a result of the Court’s April 26, 2021 Procedural Order (ECF No. 10). Absent

a motion to resume discovery, the deadlines shall remain stayed until the Court issues its ruling on

the motion for summary judgment. To the extent that issues remain for trial after the motion for

summary judgment is decided, the Court anticipates that an amended scheduling order will issue

at that time.

        SO ORDERED.

                                                     /s/ George Z. Singal
                                                     United States District Judge

Dated this 10th day of May, 2021.




                                                 3
